DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-3 and 5-17 are pending in this application.
Cancellation of claim 4 is acknowledged.
Addition of new claims 16 and 17 is acknowledged.
Claims 10-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 April 2020.

Claims 1-3, 5-9, and 13-17 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 21 January 2021:
Claims 1-3, 5-9, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (US Patent 5,389,676).
Regarding claims 1-3 and 6, Michaels teaches antiinfective water-in-oil or oil-in-water emulsions comprising amphoteric surfactants of betaines and amine oxides, hydrophobic materials and emulsion aids (e.g., abstract).  More preferred compositions generally contain components including 0.1-10% active ingredient amphoteric surfactant of betaines and amine oxides; 0.1-10% nonionic and/or cationic cellulose gums or synthetic analogs thereof; 1-15% polyhydric alcohol; and 0.5-90% hydrophobic materials (e.g., col. 5, lines 49-56).  With respect to amounts of each of the components as delineated in instant claim 1-3, it is noted that amounts taught by Michaels overlap those of instant claims 1-3.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to form the emulsion composition having amounts of each component within the ranges instantly claimed; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Michaels fairly teaches and suggests emulsion 
Regarding the limitation wherein the composition is substantially free of a nonionic surfactant (claim 1 as amended), Michaels teaches the amount of nonionic and/or cationic cellulose gums or synthetic analogs thereof may be 0.1-10% (e.g., col. 5, line 52; claim 8), and Applicant’s specification teaches “substantially free” means that the composition comprises less than 0.1 wt% of the nonionic surfactant (e.g., as-filed specification, page 11, paragraph [0050]).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, the amounts “0.1%” and “less than 0.1%” are sufficiently close that the ordinarily skilled artisan also would find it obvious to utilize an amount less than 0.1%, with a reasonable expectation of success.
Regarding claim 5, it is noted that, while Michaels does not explicitly teach an amount of water, Michaels specifies amounts of all components, and thus the amount of water would be within a range which encompasses that instantly claimed.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding claims 7-9 and Applicant’s elected species of cetyl betaine as the amphoteric surfactant, Michaels teaches examples of betaines that can be used include cetyl betaine (e.g., col. 3, lines 46-48), which is also exemplified (Example 2).

Regarding new claims 16 and 17, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, the amounts “0.1%”, “less than 0.1%”, and “less than 0.01%” are sufficiently close that the ordinarily skilled artisan also would find it obvious to utilize such amounts, with a reasonable expectation of success.  Additionally, it is noted that Michaels teaches its emulsion aids are used to increase viscosity, without deactivating antiinfective activity (e.g., col. 2, lines 50-52; col. 3, lines 17-20), rather than as surfactants, and thus the presence of the emulsion aids of Michaels, including those which are nonionic, are not as nonionic surfactants; thus Michaels does not teach the requirement or presence of nonionic surfactants in its compositions.

Claims 1-3, 5-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels in view of Hoelzel et al. (“Hoelzel”, US 6,231,843) and/or Charrier et al. (“Charrier”, WO 2014/020145, previously cited).
The invention of Michaels is delineated above (see paragraph 8, above).  Michaels further teaches its emulsion compositions may be formulated as various personal care and pharmaceutical compositions (e.g., col. 5, lines 31-37), but does not specifically teach including a perfume. 
.

Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.  
Applicant first argues Michaels teaches 0.1-10% nonionic and/or cationic cellulose gums, while claim 1 has been amended such that the composition is substantially free of any nonionic surfactant, which, as discussed in Applicant’s specification, the term “substantially free” means that the composition comprises less than 0.1 wt.% of the nonionic surfactant.  
This argument is not persuasive because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, the amounts “0.1%” and “less than 0.1%” are sufficiently close that the ordinarily skilled artisan also would find it obvious to utilize an amount less than 0.1%, with a reasonable expectation of success.  
Applicant also argues compositions having components (a)-(c), but are substantially free of nonionic surfactants, are homogenous and transparent, compared to compositions having components (a)-(c) and a nonionic surfactant, citing Tables 7-8, and comparative examples 4-6 of the instant specification.
This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  The data presented in the specification does not compare the closest prior art of Michaels, which does not include an ethoxylated nonionic surfactant, as tested in the instant specification.  The comparative data in the instant specification includes a nonionic surfactant which is a hydrophilic ethoxylated nonionic surfactant (see comparative examples c4-c6); however, Michaels specifically teaches against the inclusion of such a surfactant in its composition (e.g., see col. 1, lines 47-66).  Instead, Michaels includes nonionic and/or cationic cellulose gums or synthetic analogs, which are identified by Michaels as being emulsion aids which are used to increase viscosity, without deactivating antiinfective activity (e.g., col. 2, lines 50-52; col. 3, lines 17-20), rather than as surfactants.  Therefore, the data is not persuasive for overcoming the prima facie case of obviousness.
.


Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611